Citation Nr: 0203915	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  93-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to August 6, 1997.

2.  Entitlement to service connection for a psychiatric 
disability manifested by mental stress (other than post-
traumatic stress disorder), claimed as secondary to service 
connected tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that in March 1980 the RO granted service 
connection for a left lateral foot scar and antecubital 
fossae rash.

In October 1991, the RO denied service connection for post-
traumatic stress disorder, and scarring and mental stress, 
secondary to a service- connected skin disorder.  The RO also 
denied compensable ratings for a left lateral foot scar and 
tinea versicolor, previously rated as antecubital fossae 
rash.  Subsequently, the veteran perfected appeals as to 
these issues.

In June 1993, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability rating.  The veteran perfected an appeal as to the 
compensation level assigned by subsequent correspondence and 
personal hearing testimony.

In April 1994, the Board remanded the case for additional 
development.

In July 1996, the RO continued a 30 percent disability rating 
for post-traumatic stress disorder and a 0 percent disability 
rating for left foot scar, denied service connection for 
mental stress, secondary to tinea versicolor, and granted an 
increased rating to 10 percent for tinea versicolor.  The RO 
noted that service connection for scarring, secondary to 
tinea versicolor, had been granted and incorporated into the 
rating for tinea versicolor.

In September 1997, the RO continued a 30 percent disability 
rating for post-traumatic stress disorder and a 0 percent 
disability rating for left foot scar, denied service 
connection for mental stress, secondary to tinea versicolor, 
and granted an increased rating to 30 percent for tinea 
versicolor, effective from October 18, 1996.

In correspondence received in October 1997 and August 1998, 
the veteran expressed disagreement with the effective date 
assigned in the September 1997 increased rating for tinea 
versicolor.  

In a December 1998 decision, the Board:  denied an evaluation 
in excess of 30 percent for tinea versicolor; granted a 10 
percent evaluation for a left foot scar; and remanded the 
claims for entitlement to an increased rating for post-
traumatic stress disorder, entitlement to service connection 
for mental stress, secondary to tinea versicolor, and 
entitlement to an earlier effective date for a 30 percent 
rating for tinea versicolor.

Subsequently, a January 1999 rating decision assigned an 
effective date of April 1991 for the 10 percent evaluation 
for left foot scar.  That decision also noted that the 
veteran's combined evaluation was 40 percent from April 10, 
1991, and 60 percent from October 18, 1996.  

In a February 1999 statement, the veteran expressed 
disagreement with the effective date of the 60 percent 
combined evaluation.

A May 1999 rating decision granted a 100 percent evaluation 
for post-traumatic stress disorder, effective August 12, 
1998.  

The veteran subsequently expressed disagreement with the 
effective date of the 100 percent evaluation for post-
traumatic stress disorder; he contended the effective date 
should be April 10, 1991.

In a rating action dated in August 2001, the RO granted an 
effective date of August 6, 1997, for the 100 percent 
evaluation for post-traumatic stress disorder.  The RO also 
granted an effective date of April 10, 1991, for the 30 
percent evaluation for tinea versicolor.  (This satisfied the 
veteran's claim on that issue as it assigned the date 
requested by the veteran in his February 1999 written 
statement.)  The RO again denied the claim for service 
connection for a psychiatric disability manifested by mental 
stress (other than post-traumatic stress disorder), claimed 
as secondary to service connected tinea versicolor.

The Board notes that the effective date for the combined 60 
percent evaluation is now April 10, 1991.  While the August 
2001 supplemental statement of the case lists as an issue 
"entitlement to a combined evaluation higher than 60 percent 
from April 10, 1991," it does not actually appear that the 
veteran had perfected an appeal on that issue.  His request 
in February 1999 was for a combined evaluation in excess of 
40 percent prior to October 1996.  As the veteran has not 
expressed disagreement with the 60 percent combined 
evaluation since April 1991, that issue will not be addressed 
further as a separate issue (as noted on the first page of 
this document, the evaluation of post-traumatic stress 
disorder from April 1991 to August 1997 will be reviewed.)


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  From April 10, 1991 through October 14, 1996, the 
veteran's post-traumatic stress disorder was not productive 
of more than definite (moderately large) social and 
industrial impairment.

3.  As of October 15, 1996, the veteran's post-traumatic 
stress disorder was shown to be productive of severe 
impairment of social and industrial adaptability; but did not 
result in or nearly approximate virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or that the veteran was demonstrably 
unable to obtain or retain employment due to post-traumatic 
stress disorder alone.

4.  During the period from November 7, 1996, to August 5, 
1997, the veteran did not exhibit total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name and these criteria were not nearly approximated.

5.  The weight of the evidence shows that the veteran does 
not have a psychiatric disability manifested by mental stress 
(other than post-traumatic stress disorder) that is due to 
the service-connected tinea versicolor.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder, from April 10, 1991 
through October 14, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9411 (1991).

2.  The criteria for an evaluation of 70 percent, and no 
higher, from October 15, 1996, to August 5, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1991 & 2001).

3.  A psychiatric disability manifested by mental stress 
(other than post-traumatic stress disorder), is not 
proximately due to or the result of the service connected 
tinea versicolor.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in multiple statements 
and supplemental statements of the case of both the old and 
new criteria for an increased evaluation for post-traumatic 
stress disorder, and of the requirements for secondary 
service connection.  The Board concludes that the discussions 
in these documents adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The case 
has twice been remanded for additional development of the 
record.  Extensive VA outpatient records and VA examination 
and field examination reports have been obtained covering the 
relevant period, and there is no contention that additional 
relevant records have not been obtained.  In addition, Social 
Security Administration (SSA) records and private treatment 
records of the veteran have been associated with the claims 
folder.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


Evaluation of Post-traumatic Stress Disorder From 
April 10, 1991 to August 5, 1997

The veteran filed his claim for service connection for a 
psychiatric disorder on April 10, 1991.  Service connection 
was denied by a rating decision dated in October 1991.  The 
veteran filed a notice of disagreement, and subsequently 
perfected an appeal on that issue.  Following receipt of 
verification of the veteran's combat service, the RO granted 
service connection for post-traumatic stress disorder by 
rating decision dated in June 1993.  A 30 percent evaluation 
was assigned from April 10, 1991, the date of the original 
service connection claim.  The veteran disagreed with that 
initial evaluation, and the appeal of the rating has 
continued since that time.  

A May 1999 rating decision granted a 100 percent evaluation 
for post-traumatic stress disorder, effective August 12, 
1998.  The veteran subsequently expressed disagreement with 
the effective date of that evaluation.  In a rating action 
dated in August 2001, the RO granted an effective date of 
August 6, 1997, for the 100 percent evaluation for post-
traumatic stress disorder.  The veteran contends that the 
effective date of the 100 percent evaluation should be April 
10, 1991.

While the RO has treated the claim as one for an earlier 
effective date for the 100 percent evaluation, the Board 
notes that, since the rating of the disability has been on 
appeal since the initial evaluation, the current issue would 
best be characterized as entitlement to an evaluation in 
excess of 30 percent for post-traumatic stress disorder prior 
to August 6, 1997.  Thus, the Board will consider the 
evidence of record during the period from April 10, 1991, to 
August 5, 1997, and determine the proper evaluation(s) during 
that time.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  New regulatory criteria with respect to rating 
psychiatric disorders became effective November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The 30 percent evaluation is appropriate 
where the evidence shows occupational and social impairment 
with occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2001).

Under the criteria in effect at the time the veteran's claim 
was filed in April 1991, a 30 percent evaluation required 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1991).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

The veteran filed his claim for service connection in April 
1991.  In evaluating the appellant's claim to an evaluation 
in excess of 30 percent from April 1991 to August 1997, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, consideration will be given to both 
versions of the regulations to determine which version is 
most favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

In a March 1991 VA Mental Health Clinic (MHC) note, the 
veteran complained of difficulties with sleeping and relating 
to others on his job.  He also reported nightmares.  During 
the interview, he appeared depressed, anxious and tense.  He 
was coherent and his speech was relevant; there was no 
loosening of associations, and his insight and judgment were 
good.  The impression was adjustment disorder with mixed 
emotional features.

In a May 1991 private evaluation, the veteran indicated that 
he had been out of work since April 1991 due to a back injury 
sustained in his employment as a letter carrier.  He reported 
financial distress.  The veteran stated that his marriage was 
"better than average" and that he had positive contact with 
his family members.  His stress and depression appeared to be 
caused by his inability to work and provide family financial 
support due to his back injury; the veteran appeared to have 
suffered poor self-esteem and anxiety.  

On a November 1991 Arizona Department of Economic Security 
physician's benefit assessment report, the veteran described 
depression and nervousness.  He stated that he did the family 
shopping, housekeeping, cooking, and laundry, as well as some 
yard work.  He enjoyed visiting a friend in the neighborhood 
and socializing for an hour, and he enjoyed having company 
present.  During the interview, the veteran exhibited some 
enthusiasm, was pleasant and friendly, and related well.  
Obsessive-compulsive personality characteristics were 
prominent.  His mood was anxious and depressed.  The 
diagnoses were:  depression not otherwise specified, 
reasonably well-controlled by prescriptions and counseling, 
of a mild intensity; rule out post-traumatic stress disorder 
by history; obsessive compulsive personality.  The prognosis 
was fair provided the veteran continue with his medication 
and counseling.  The examiner noted that there was "no 
apparent difficulty in interpersonal relationships at this 
time."

In a March 1992 report from the Vet Center team leader, the 
veteran was noted to re-experience traumatic Vietnam events 
through intrusive thoughts, nightmares and flashbacks.  He 
demonstrated a markedly diminished interest in significant 
activities, feelings of detachment and estrangement from 
others, restricted range of affect, and a sense of a 
foreshortened future.  He had continued sleep disturbance, 
often showed irritability and uncontrolled rage, exercised 
hypervigilance, and had an exaggerated startle response.  The 
veteran was noted to have worked hard to mitigate his post-
traumatic stress disorder symptomatology and attendant 
issues, but little progress had been made to date.

A Social Security Administration (SSA) functional capacity 
assessment in August 1992 described mild impairment of 
concentration, recall and recent memory, mild impairment of 
reliability and ability to understand complex job 
instructions.  The veteran's anxiety and depression were not 
severe enough to prevent significant gainful employment.

A September 1992 outpatient treatment record noted that the 
veteran stayed at his camp in mountains most of the time.  
His current symptoms included withdrawal from others, and 
alienation from his family and from social interaction.

A VA psychiatric examination was conducted in November 1992.  
The veteran reported that he was very irritable and had 
trouble sleeping.  He continued to live with his wife, but he 
also reported that he sometimes slept in a tent on a 40 acre 
plot of land in the mountains.  He carried a weapon and 
maintained a perimeter around his tent.  The veteran stated 
that he did not socialize with anyone.  On examination, the 
veteran was pleasant and cooperative.  Affect was appropriate 
to express thought.  His mood was "tired."  He denied 
suicidal or homicidal thoughts.  His sleep was very poor, and 
his energy and libido were low.  Appetite was good.  The 
veteran could not stand being touched.  There was no 
suggestion of cognitive impairment.  Judgment and insight 
were present.  The diagnosis was post-traumatic stress 
disorder, chronic, severe.

A March 1993 SSA decision determined that the veteran became 
disabled in April 1991 due to lumbosacral disc disease.

In April 1994, the Board remanded the case for a field 
examination and VA psychiatric examination in order to 
clarify the nature and extent of the psychiatric disability. 

A VA examination was conducted in August 1994.  The veteran 
reported that he suffered from the following symptoms:  
recurrent troubling dreams and nightmares with frequent 
insomnia, flashbacks, and distress with reminders such as 
hearing noises and smells associated with Vietnam.  He used 
alcohol to suppress feelings and to sleep.  He had difficulty 
with authority figures and felt estranged in general from 
society.  The veteran felt diminished interest in other 
people and hobbies.  His family felt as if his personality 
had changed and his emotional range was restricted.  On 
examination, the veteran was cooperative and pleasant, but 
his mood was quite anxious and at times he was tearful in 
recounting traumatic events that occurred in Vietnam.  There 
was no evidence of any psychotic thought content, and no 
suicidal or homicidal ideation.  The veteran was fully alert 
and oriented and demonstrated intact cognitive functioning.  
The diagnosis was post-traumatic stress disorder.  The Global 
Assessment of Functioning (GAF) score was 60.

A VA field examination report was completed in January 1995.  
The veteran reported that he usually spent his days walking 
around the family's 40 acre plot of land in the mountains by 
himself.  He had nightmares and flashbacks approximately six 
times per week, and these kept him from sleeping at night.  
They also occurred at any time of the day, while he was 
driving, walking, or just sitting around.  The veteran's 
neighbors reported that he generally kept to himself and did 
not socialize much.  The veteran stated that he did not go 
out with his wife much at all, and that this caused a problem 
with their marriage.  

An October 1995 treatment record noted difficulty falling and 
staying asleep, and flashbacks from Vietnam experiences.  The 
veteran was noted to be moderately depressed, anxious and 
irritable.  The GAF score was 60.

A March 1996 statement from C. L. L., a social worker who had 
treated the veteran since 1993 for post-traumatic stress 
disorder (chronic and severe), dysthymia, generalized 
anxiety, drug dependence and marital issues, stated that he 
was "by far the most disordered person I have ever worked 
with.  It is my professional opinion that the post-traumatic 
stress disorder is primary and central to the other 
conditions.  [The veteran] has made excellent progress 
especially in the past 8 months.  Our goal has been to get 
[the veteran] to VA post-traumatic stress disorder program."

An August 1996 treatment record noted difficulty falling and 
staying asleep.  The veteran had nightmares mostly related to 
the Vietnam war.  His recent memory was defective.  He had 
difficulty concentrating.  He was depressed but not suicidal.  
The veteran was anxious and irritable, and had no social 
activity.  

A VA examination was conducted on October 15, 1996.  The 
veteran reported intrusive thoughts, nightmares, and, 
particularly, flashbacks.  He spoke in tears and with great 
difficulty in recollecting his traumatic Vietnam experiences.  
The veteran reported that he did not "associate with anyone 
anymore."  He lived far away from anyone, and avoided contact 
with veterans and discussion of Vietnam whenever possible.  
He did not sleep well.  He preferred to stay at home by 
himself.  The veteran stated that he got along well with his 
two grown sons.  He had no relationship with his wife, but 
due to her religious beliefs she was forced to stay with him.  
On examination, memory was intact.  He was fully oriented.  
Thought content contained preoccupation with Vietnam 
experience, although he tried to block it out.  He was not 
suicidal or homicidal.  Concentration was good, and there 
were no hallucinations, delusions or feelings of unreality 
noted.  His self-report of mood was rather depressed and 
anxious.  He was alert, wakeful, and very tearful throughout 
the interview.  Judgment and insight were good.  The 
diagnosis was post-traumatic stress disorder, severe, major 
depression, and schizoid personality disorder.  The highest 
GAF score for the past year was noted as 50, with the current 
score reported as "around 50."

Considering the veteran's impairment under the regulations in 
effect at the time, the evidence of record prior to the 
October 1996 examination, particularly the GAF scores of 60, 
cannot serve to support an evaluation in excess of 30 
percent.  He did not exhibit more than definite (moderately 
large) social and industrial impairment.  The veteran 
received Social Security Administration benefits; however, 
these were based upon his back disability.  Certainly, the 
evidence of record from March 1991 to August 1996 paints a 
somewhat inconsistent picture of the veteran's disability 
level during that period.  It is clear that during 1991 the 
evidence showed mild symptoms, with the veteran reporting a 
good relationship with his wife, and significant socializing 
with friends and neighbors.  During 1992, the evidence was 
less consistent.  While the Vet Center team leader noted an 
increase in symptomatology and the VA examiner in November 
1992 noted severe symptoms, the SSA functional assessment 
found only mild impairment.  Such divergent findings cannot 
support a conclusion that considerable impairment was present 
during that period.  

In an attempt to resolve the conflicting evidence, the Board 
in April 1994 remanded the case for a field examination and a 
thorough VA psychiatric examination.  The August 1994 VA 
examination concluded with the assignment of a GAF of 60.  
This was supported by an outpatient record dated in October 
1995 that also noted a GAF of 60.  The March 1996 social 
worker's statement indicated that the veteran had chronic and 
severe post-traumatic stress disorder, but also that he had 
made excellent progress in the past eight months.

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  Since the 30 
percent evaluation assigned during this period contemplates 
definite (more than moderate but less than rather large) 
impairment, such moderate symptoms would not meet the 
criteria for considerable impairment.

The October 15, 1996, examination found severe post-traumatic 
stress disorder, with a GAF score of "around 50."  A GAF of 
41 to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

These findings support an evaluation of 70 percent from 
October 15, 1996, based on the severe impairment of the 
ability to establish and maintain effective relationships.  
This is bolstered by the examiner's description of the 
veteran's preoccupation with Vietnam experience and lack of a 
relationship with his wife.  However, the October 1996 
examination report did not show symptoms of such severity as 
to establish or nearly approximate the criteria for a 100 
percent evaluation.  Specifically, there was no finding of 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, demonstrable inability to obtain or retain 
employment due to post-traumatic stress disorder.  38 C.F.R. 
Part 4, Diagnostic Code 9411 (1991).  The veteran was noted 
to have a good relationship with his two grown sons, and he 
was fully oriented, with good memory, judgment and insight, 
and no delusions or feelings of unreality present.  The 
examiner did not describe the veteran as unemployable due to 
post-traumatic stress disorder alone.

The only relevant evidence of record between the November 
1996 regulation change and the August 6, 1997, effective date 
of the 100 percent evaluation, is a February 1997 outpatient 
treatment record, which noted that the veteran had difficulty 
falling and staying asleep.  He had nightmares and flashbacks 
related to the Vietnam war.  His recent memory and 
concentration were defective.  The veteran was noted to be 
"less depressed.  Medication helps."  He was tense and 
irritable.  The veteran was "uneasy around people, mostly a 
loner."  No delusions or hallucinations were present.  He was 
to return in six months.  

That outpatient record clearly would not support a 100 
percent evaluation under either the old or the current 
criteria.  The veteran did not exhibit total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Based upon the February 1997 outpatient record, 
the veteran exhibited none of the criteria for the 100 
percent evaluation.  No delusions or hallucinations were 
present, and in fact the veteran was noted to be "less 
depressed."  

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 30 percent for post-traumatic 
stress disorder from April 10, 1991, to October 14, 1996.  He 
met the criteria for a 70 percent evaluation effective from 
October 15, 1996.  There is no basis for a 100 percent 
evaluation under either the old or the new regulations 
governing the rating of post-traumatic stress disorder prior 
to August 6, 1997.  38 C.F.R. Part 4, Code 9411 (1991 & 
2001).  In this regard, see Fenderson, supra.  


Secondary Service Connection:  Psychiatric Disability 
Manifested by Mental Stress (Other Than Post-traumatic Stress 
Disorder)

The veteran contends that he has a psychiatric disability 
manifested by mental stress (other than post-traumatic stress 
disorder), that is secondary to his service connected tinea 
versicolor.

Service connection may be established for a current 
disability in several ways, including on a "secondary" basis.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 3.303, 3.304(a), 
(b), (c), 3.310(a) (2001).  Service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

An October 1996 VA psychiatric examination report diagnosed 
post-traumatic stress disorder, major depression, and 
schizoid personality disorder.  On Axis IV, the psychosocial 
stressors were noted as post-traumatic stress disorder and 
"tinea versicolor which causes anxiety and problems coping as 
well."

Pursuant to the Board's December 1998 remand, a VA 
psychiatric examination was conducted in April 2001.  The 
examiner was specifically requested to comment on whether the 
veteran had a separate psychiatric disability from his 
service connected post-traumatic stress disorder.  After a 
thorough review of the claims folder and an interview with 
the veteran, it was the examiner's opinion that: 

...there is not currently a psychiatric 
disorder other than post-traumatic stress 
disorder based on current symptomatology.  
In the opinion of the examiner, the 
veteran does not have a separate and 
distinct psychiatric disability as a 
result of mental stress related to tinea 
versicolor.  Treatment records from 
February 1998 to February 2001 do not 
address any mental health problems or 
conditions related to tinea versicolor.  
Further, no mental health provider has 
provided tinea versicolor on Axis III in 
any diagnosis...Finally, at today's 
exercise the veteran does not report 
tinea versicolor as a current or past 
problem or concern.

No other medical care provider has addressed the question of 
whether the veteran has a separate psychiatric disability 
related to tinea versicolor.  

While the October 1996 examiner noted anxiety and coping 
problems related to tinea versicolor, the most recent VA 
examiner, in a thorough and well-supported opinion in 
response to specific inquiry from the Board, determined that 
post-traumatic stress disorder was the only appropriate 
current diagnosis, and that tinea versicolor was not a factor 
in the current psychiatric symptomatology.  Moreover, as the 
veteran's service connected post-traumatic stress disorder is 
evaluated as 100 percent disabling, no current benefit would 
flow to him from having a separate service connected 
psychiatric disability.  

Based upon the foregoing, the Board finds that the weight of 
the evidence is against a finding that the veteran has a 
separate psychiatric disability other than post-traumatic 
stress disorder that is a result of his service connected 
tinea versicolor.  Accordingly, service connection for such a 
disability is denied.  38 C.F.R. § 3.310(a) (2001).


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder from April 10, 1991 through October 14, 1996, 
is denied.

An evaluation of 70 percent for post-traumatic stress 
disorder from October 15, 1996 through August 5, 1997 is 
granted, subject to the regulations governing the award of 
monetary benefits.

Service connection for a psychiatric disability manifested by 
mental stress (other than post-traumatic stress disorder), 
claimed as secondary to service connected tinea versicolor, 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

